Citation Nr: 0518978	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  97-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Evaluation of a scar on the right tibia, currently rated 
as 10 percent disabling.

2.  Evaluation of residuals of a fracture of the right tibia 
with osteochondroma, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Albuquerque, New Mexico, in which the RO denied a 
rating in excess in 10 percent for residuals of a fracture of 
the right tibia.  

In November 1992 the veteran presented oral testimony before 
a hearing officer at a hearing held at the RO.  In November 
2001 the veteran and his spouse testified at a hearing held 
before a Veterans Law Judge in Washington, DC.  In September 
2002 the Board requested additional development on the issues 
on appeal, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  In August 2003 the Board remanded the 
claims for further development and adjudicative action.  In a 
November 2004 rating decision the RO separately rated the 
scar and the residuals of the fracture of the right tibia 
with osteochondroma and assigned a 10 percent rating for the 
scar effective April 2, 1992, and a 20 percent rating for the 
residuals of the fracture of the right tibia with 
osteochondroma effective that same date.  

Since the Veterans Law Judge who conducted the hearing in 
November 2001 is no longer employed by the Board, the Board 
wrote to the veteran in May 2005 and asked him whether he 
wanted another Board hearing.  The Board informed the veteran 
that if he did not respond within 30 days of the date of the 
letter, the Board would assume that he did not want another 
hearing.  The veteran did not respond to that letter.



FINDINGS OF FACT

1.  The scar is tender to palpation, adherent to the right 
tibia, and no more than 37.5 square centimeters in area.

2.  The residuals of the fracture of the right tibia is 
manifested by an osteochondroma and right ankle pain with 
dorsiflexion to 5 degrees, plantar flexion to 20 degrees, and 
normal inversion and eversion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a scar on the right tibia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic 
Code 7804 (2004); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the right tibia with 
osteochondroma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5262 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the May 1992 rating action was 
promulgated did VA in June 2004, provide explicit notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in June 2004 was not 
given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the claim, the veteran was afforded the 
opportunity to identify medical evidence that VA would 
attempt to obtain.  Also, the veteran was afforded additional 
VA examinations.  The timing-of-notice error was sufficiently 
remedied by the process carried after the May 2004 VCAA 
letter so as to provide the veteran with a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The timing-of-notice error was thus nonprejudicial 
in this case because the error did not affect the essential 
fairness of the adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military - have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The veteran submitted private medical records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The veteran was afforded VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In 
that regard, VA fully complied with the directives of the 
September 2002 Board development memorandum and the August 
2003 Board remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The veteran has not identified any recent treatment by VA or 
any other source.  The May 1995 and November 2004 rating 
decisions, the September 1992 and October 1996 Statements of 
the Case (SOCs), and the January 1998 and November 2004 
Supplemental Statement of the Case (SSOCs) informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(e).  Also, in the June 2004 VCAA letter, VA asked the 
veteran to submit any evidence in his possession that 
pertained to his claim.  38 C.F.R. § 3.159(b).  

By a November 2004 letter, VA informed the veteran that if he 
submitted no additional evidence within the next 60 days, his 
case would be forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

At the November 1992 hearing, the veteran testified that he 
had swelling in the right lower leg and that the scar was 
painful and tender.

In a June 1993 statement, a private doctor noted that the 
veteran had degenerative changes in the right leg and feet.

Private X-rays of the right knee taken in December 1993 
showed a slight sharpening of the intracondylar tibial 
spines.  No loose joint bodies were noted.  There were 
minimal spurring along the posterior aspect of the patella 
and minimal arthritic changes.  

The veteran underwent a VA joints examination in November 
1994.  He complained of aching and pain in the right knee and 
lower leg.  Physical examination revealed a well-healed 
normal scar of the right tibia, measuring 25 centimeters (cm) 
by 1.5 cm in length.  There was some crepitus in the right 
knee on manipulation.  The range of motion in the right knee 
was the following: flexion was to 120 degrees, and extension 
was to zero degrees.  The range of motion in the right ankle 
was the following: flexion was to 40 degrees, and 
dorsiflexion was to 15 degrees.  The diagnoses included 
symptomatic degenerative joint disease of the right knee and 
right ankle.

In conjunction with the November 1994 VA examinations, X-rays 
of the right ankle, right tibia and fibula, and right knee 
were taken.  X-rays of the right ankle revealed some mild 
osteopenic evidence for interosseous bony bridging in the 
region of the distal interosseous membrane, possibly some 
mild tibiotalar osteoarthrosis, and no acute findings.  X-
rays of the right tibia and fibula demonstrated an 
interosseous membrane bony bridge in the distal third, which 
appeared chronic in nature.  There was no evidence of an 
acute bony fracture or malalignment.  X-rays of the right 
knee revealed no evidence of acute bony findings.  There was 
minimal joint space narrowing, which may have represented 
some early degenerative disease.  No calcified loose bodies 
were present.  

The veteran underwent a VA bones examination in November 
1994.  The veteran complained of an aching pain and decreased 
circulation in the right lower leg and foot.  Physical 
examination revealed no angulation, false motion, or 
shortening.  The measurements of the legs were equal.  The 
diagnoses included symptomatic status post surgical internal 
reduction and fixation of a right tibial fracture.

The veteran was afforded a VA spine examination in September 
1997.  Physical examination revealed that the veteran could 
squat all right and recovered satisfactorily.  The right knee 
had a full range of motion and was stable.  The range of 
motion in the right ankle was the following: dorsiflexion was 
to 20 degrees, plantar flexion was to 20 degrees, and 
inversion and eversion were normal.  No relevant diagnoses 
were made.

At the November 2001 hearing, the veteran testified that he 
had pain in the area of the fracture of the right tibia, that 
he had a muscle hernia, and that his scar was tender and 
painful.

The veteran underwent VA bones examination in June 2004.  He 
complained of increasing pain in the right mid-tibial region 
and, over the past five years, unpleasant cramping pains 
involving the entire right leg, which had been treated with 
medications.  He did not describe any flare-ups.  He 
indicated that the pain was always there, but that it had 
gradually increased over the years.  He said that he knew of 
no precipitating factor, except for excessive activity, such 
as walking.  He added that the alleviating factors were 
usually rest and medication.  He noted that the presence of 
pain, which varied in severity, did affect his function and 
that he had to cut down on many of his home activities.  He 
indicated that he avoided energetic work in his yard because 
any lifting or excessive walking aggravated the pain.  He 
reported that on a good day, he was able to walk about a mile 
with pain and that on other days, his walking was more 
limited because of the presence of severe pain.  

Physical examination revealed that there was a slight 
irregularity of the right lower tibia.  The diameter 
measurements of the lower legs showed that the right mid-calf 
was 23 cm whereas the left mid-calf was 21.5 cm.  On 
inspection, there was no obvious evidence of deformity, 
angulation, false motion, shortening, or interarticular 
involvement.  There was no evidence of muscle atrophy.  There 
was no evidence of malunion, nonunion, any loose motion, or 
false joint.  The veteran's gait was abnormal and favored the 
right leg.  There was an area of tenderness on pressure at 
about the mid point of the scar on the right lower leg, and 
digital pressure by the examiner did cause moderate pain.  
The veteran reported that the pain had been increasing over 
the years.  There was no evidence of drainage, edema, 
weakness, redness, or heat.  There was significant limitation 
of motion in the right ankle - dorsiflexion was to 5 degrees, 
and plantar flexion was to 25 degrees.  He complained of pain 
when range-of-motion testing was performed.  There was no 
evidence of ankylosis or shortening.  X-rays of the right 
tibia and fibula revealed a large osteochondroma or 
interosseous membrane protruding from the mid-tibial shaft, 
stable radiologic appearance, and a minor osteopenia.  X-rays 
of the right ankle were unremarkable.  

The diagnoses were remote fracture of the right tibia and 
fibula, stable, symptomatic; no radiologic evidence of 
herniation; and likely stable osteochondroma.  The examiner 
noted that there was no evidence of a muscle hernia and that 
it was more likely than not that the bulge was an 
osteochondroma.  The examiner added that it was more likely 
than not that the osteochondroma was a result of the service-
connected fractured tibia.  The examiner reported that the 
area under discussion was tender on examination and had 
become increasingly painful.  The examiner noted that the 
veteran had already had to cut down on many of his 
activities.  The examiner also indicated that it was as 
likely as not that the right ankle pain was related to the 
tibial fracture.

The veteran underwent a VA scars examination in June 2004.  
He complained of tenderness of the scar, particularly in the 
middle of the right pre-tibial scar.  Physical examination 
revealed that the scar was situated slightly to the left of 
the center point of the tibia and extended from the upper 
third of the tibia inferiorly.  The scar was 21 cm in length, 
irregular and approximately 0.5 cm at its widest part.  The 
upper part of the scar was irregular, and the lower part of 
the scar was linear without any obvious irregularity.  There 
was tenderness when the examiner pressed the scar at its mid 
point.  There was adherence to underlying tissue, probably 
the anterior tibia.  The texture of the scar was smooth; it 
was not irregular, atrophic, shiny, or scaly.  The scar was 
not unstable.  The veteran reported two occasions of 
breakdown in the scar three years ago, but no breakdowns in 
past three years.  The scar was neither elevated nor 
depressed.  There was no underlying soft-tissue loss or 
damage, other than the area of the scar, which was adherent 
to the tibia.  There was no evidence of inflammation, edema, 
or keloid formation.  The scar itself in the center was white 
and surrounded by a thin margin of pigmented tissue.  The 
irregularly situated area was approximately 0.5 cm, and the 
height of the pigmentation surrounding it was irregular and 
approximately 2 millimeters in width.  There was no 
induration.  

There was no limitation of motion or limitation of function 
caused by the scar.  The veteran reported that he was able to 
walk about a mile, but that at the end of the one-mile walk, 
his leg ached and the scar appeared to be more tender.  The 
scar was not disfiguring.  There was a slight, firm bulge on 
the medial side of the mid portion of the scar.  The bulge 
was inconspicuous when the veteran was in the supine 
position, but when he stood up, it was more apparent, 
particularly when he dorsiflexed the right pretibial muscles.  
The diagnosis was symptomatic, irregular surgical scar with a 
likely protruding osteochondroma and no evidence of a hernia.

III.  Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

Subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 2002).

Effective August 30, 2002, during the pendency of this 
appeal, the rating criteria for evaluating skin disorders 
were amended.  See 67 Fed. Reg. 49,596 (July 31, 2002).

The old versions of Diagnostic Codes 7801 and 7802 address 
third-degree and second-degree burn scars, respectively.  The 
current version of Diagnostic Code 7801 pertains to scars, 
other than head, face, or neck, that are deep or that cause 
limited motion.  A 10 percent rating is warranted for such 
scars in an area or areas exceeding 6 square inches (39 
square cm).  A 20 percent evaluation requires scars in an 
area or areas exceeding 12 square inches (77 square cm).  A 
30 percent rating is warranted for scars in an area or areas 
exceeding 72 square inches (465 square cm).  A 40 percent 
evaluation requires scars in an area or areas exceeding 144 
square inches (929 square cm).  A deep scar is one associated 
with underlying soft-tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004).  Under the current version of 
Diagnostic Code 7802, scars other than head, face, or neck, 
that are superficial, that do not cause limited motion, and 
that are in an area or areas of 144 square inches (929 square 
cm) or greater warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2004).  

Under the old version of Diagnostic Code 7803, superficial 
scars that were poorly nourished with repeated ulceration 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2002).  Under the current version of Diagnostic 
Code 7803, superficial, unstable scars warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Id. at Note (1).  A 
superficial scar is one not associated with underlying soft-
tissue damage.  Id. at Note (2).

Under the old version of Diagnostic Code 7804 (effective 
prior to August 30, 2002), scars that were tender and painful 
on objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
new version of Diagnostic Code 7804, a scar that is 
superficial and painful on examination may be assigned a 
maximum rating of 10 percent.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2004).  

Under the old and new versions of Diagnostic Code 7805, a 
scar may be evaluated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2004); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

A 40 percent disability rating is warranted for nonunion of 
the tibia and fibula, with loose motion and a brace.  For a 
malunion of the tibia and fibula, 30, 20, and 10 percent 
disability ratings are warranted for marked, moderate, and 
slight knee or ankle disabilities, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2004).

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II (2004).  
Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, and 40 percent when limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

The standard range of motion of the ankle is from 20 degrees 
of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2004).  A 20 percent evaluation is 
warranted for marked limitation of motion, and a 10 percent 
disability rating requires a moderate limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).  

Benign new growths of the bones will be rated based on 
limitation of motion of affected parts, as arthritis, 
degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5015 
(2004).  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specified joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Scar

The scar is tender to palpation.  However, the scar is 
already rated at the maximum rating under Diagnostic Code 
7804.  The June 2004 VA examiner stated that there is no 
limitation of motion or limitation of function caused by the 
scar.  Therefore, a higher rating under either version of 
Diagnostic Code 7805 is not warranted.  As the scar is 
adherent to the tibia, it is a deep scar.  The scar was 
measured twice since the claim was filed.  At the November 
1994 VA joints examination, the scar measured 25 cm by 1.5 
cm, or 37.5 square cm.  At the June 2004 VA scars 
examination, the scar measured 21 cm in length and 
approximately 0.5 cm at its widest part; therefore, at most 
it was 10.5 square cm.  In any event, the area of the scar 
does not exceed 39 square cm.  Accordingly, a higher or 
separate rating under the new version of Diagnostic Code 7801 
is not warranted.  Even if the scar was considered 
superficial, a higher rating under the new version of 
Diagnostic Code 7802 is not warranted because the area of the 
scar is well under 929 square cm.  

Likewise, a separate rating under the old or new version of 
Diagnostic Code 7803 is not warranted.  At the November 1994 
VA joints examination, the scar was described as well healed 
and normal.  At the June 2004 VA scars examination, the 
veteran reported two occasions of breakdown in the scar three 
years ago, but no breakdowns in past three years.  The 
physical examination revealed that the scar was not unstable.  
Additionally, the texture of the scar was smooth and the scar 
was not irregular, atrophic, shiny, or scaly.  Also, there 
was no evidence of inflammation, edema, keloid formation, or 
induration.  In short, there is no evidence of frequent loss 
of covering of skin over the scar.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

B.  Residuals of a fracture of the right tibia with 
osteochondroma

The residuals with the osteochondroma are rated as 20 percent 
disabling under Diagnostic Code 5262.  November 1994 VA X-
rays of the right tibia and fibula showed no evidence of 
acute bony fracture or malalignment.  A November 1994 VA bone 
examination revealed no angulation or false motion.  At the 
June 2004 VA bones examination, there was no evidence of 
malunion, nonunion, any loose motion, or false joint.  X-rays 
of the right tibia and fibula taken in conjunction with that 
examination did not reveal a malunion or nonunion.  In other 
words, there is no evidence of a current nonunion or malunion 
of the right tibia.

Furthermore, there is no evidence of a marked right knee or 
ankle disability related to the fracture or of a marked 
impairment of the right tibia.  Although degenerative joint 
disease of the right knee has been diagnosed, there is no 
evidence relating a right knee disability to the fracture of 
the right tibia.  As for the right ankle disability, the June 
2004 VA bones examiner indicated that it was as likely as not 
that the right ankle pain was related to the tibial fracture.  
As the disability is already rated as 20 percent disabling, a 
higher rating under Diagnostic Code 5271 is not warranted 
because a 20 percent evaluation is the maximum schedular 
evaluation under that diagnostic code.  Therefore, 38 C.F.R. 
§§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

With regard to the severity of the right ankle disability, at 
the November 1994 VA joints examination, the range of motion 
in the right ankle was the following: flexion was to 40 
degrees, and dorsiflexion was to 15 degrees.  X-rays of the 
right ankle taken in conjunction with that examination 
revealed some mild osteopenic evidence for interosseous bony 
bridging in the region of the distal interosseous membrane, 
possibly some mild tibiotalar osteoarthrosis, and no acute 
findings.  At the September 1997 VA spine examination, the 
range of motion in the right ankle was the following: 
dorsiflexion was to 20 degrees, plantar flexion was to 20 
degrees, and inversion and eversion were normal.  At the June 
2004 VA bones examination, the veteran reported that on a 
good day, he was able to walk about a mile with pain and that 
on other days, his walking was more limited because of the 
presence of severe pain.  He also indicated that the avoided 
energetic work in his yard.  Physical examination revealed 
that the veteran had an abnormal gait and favored the right 
leg.  The range of motion in the right ankle was the 
following: dorsiflexion was to 5 degrees, and plantar flexion 
was to 25 degrees.  The veteran complained of pain when 
range-of-motion testing was performed.  X-rays of the right 
ankle taken in conjunction with that examination were 
unremarkable.  Such findings do not reflect a marked right 
ankle disability.

As for impairment of the right tibia, the veteran's primary 
complaint is pain on use.  To the extent that the pain in the 
right tibia is separate from the pain from the scar, the 
evidence indicates that the veteran likely has an 
osteochondroma.  However, the osteochondroma does not cause 
any limitation of motion.  Therefore, a higher rating under 
Diagnostic Code 5015-5003 is not warranted.  Also, the report 
of the June 2004 VA bone examination reflects there is no 
evidence of a muscle hernia or muscle injury.  Although the 
veteran testified at the November 2001 hearing that he had a 
muscle hernia, as a lay person, he is not competent to make a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  While the June 2004 VA bones examiner noted that the 
veteran had decreased many of his activities and that the 
remote fracture was symptomatic, the evidence does not show 
that there is a marked impairment of the right tibia.

In short, a rating in excess of 20 percent under Diagnostic 
Code 5262 or the diagnostic codes for limitation of motion of 
the knees and ankles (Diagnostic Codes 5260, 5261, and 5271) 
is not warranted for residuals of a fracture of the right 
tibia with an osteochondroma.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  


ORDER

An evaluation in excess of 10 percent for a scar on the right 
tibia is denied.

An evaluation in excess of 20 percent for residuals of a 
fracture of the right tibia with an osteochondroma is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


